Citation Nr: 1014137	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-02 583	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the 
Veteran's PTSD is manifested by near-continuous depression 
affecting his ability to function independently, 
appropriately and effectively; intermittent suicidal 
ideation; anxiety attacks; impaired judgment and marked 
difficulty adapting to stressful situations.  These symptoms 
produce social and industrial impairment with deficiencies in 
most areas.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 70 percent disability rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Factual Background and Analysis

The Veteran's PTSD is currently rated as 50 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2009).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the severity of the Veteran's service-
connected PTSD includes both VA and private treatment notes 
and examination reports.  

Following a VA psychiatric examination in July 2006, the 
examiner rendered an Axis I diagnosis of PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 35.  The 
Veteran's psychiatric symptoms included painful intrusive 
memories of his traumatic experience, distress in closed 
confined spaces or with certain smells, anxiety reaching the 
level of panic, and difficulty with anger, irritability, and 
concentration.  The Veteran avoided situations that cause him 
difficulty, including movies or confined spaces and had lost 
interest in almost all previously pleasurable activities.  He 
admitted to drinking fairly heavily for many years, but 
denied any current difficulty with alcohol.  

The examiner recounted the Veteran's history of psychiatric 
symptoms, focusing primarily on the degree and quality of his 
social relationships as well as his problems related to 
occupational functioning.  In terms of his relationship with 
others, the Veteran described a great deal of emotional 
withdrawal, numbness and detachment, which affected his 
current marriage and apparently led to the disintegration of 
two previous marriages.  He described what appeared to be 
periods of almost complete dissociation.  He attributed his 
increasing difficulty with reexperiencing and dissociative 
symptoms to increased responsibilities in his employment 
insulating heating and cooling elements in nuclear reactor 
sites.  The Veteran was particularly disturbed when he had to 
lead younger men into potentially dangerous situations.  His 
increasing difficulty with reexperiencing phenomenon, 
emotional/social withdrawal and concentration, prevented him 
from working anywhere near the level he had in the past.  The 
examiner noted that essentially the Veteran was not currently 
working and appeared unable to return to his current level of 
intensity and responsibility at work.  The Veteran was 
receiving outpatient psychiatric care and was on 
antidepressant medication. 

On examination the Veteran was alert, oriented and 
cooperative.  His mood appeared to be depressed and his 
affect was constricted and blunted.  His thoughts were clear 
and goal-oriented with no evidence of delusions or 
hallucinations.  His cognitive abilities were grossly intact 
although he described difficulty with concentration and in 
fact described periods of apparent dissociation with current 
reality.  He denied suicidal ideation.  

In October 2006, the Veteran was admitted for psychiatric 
evaluation for suicidal ideation following a lengthy argument 
with his wife. His symptoms improved during the course of his 
hospitalization and he was discharged 7 days later.  At 
discharge his GAF score was 51 which was up from 41 at 
admission.  

During a psychosocial assessment in July 2007, a private 
therapist noted the Veteran had a complicated psychological 
history and confusing symptoms.  The Veteran claimed that his 
symptoms came in cycles, possibly due to inconsistent dosing 
of medication, inability to focus on boring routine duties 
due to ADD (attention deficit disorder), possible dementia or 
the effects of PTSD.  The therapist concluded the Veteran's 
symptoms were causing extreme problems in his relationships, 
his ability to work and to carry out simple tasks.  The 
clinical impression was PTSD, major depression and ADD.  A 
GAF score of 32 was given.  

In January 2008, the Veteran was admitted for participation 
in 7-week long PTSD inpatient program.  During counseling 
sessions, the Veteran's behavior was typically active and 
appropriate.  His emotional tone was depressed and anxious.  
However, by March 2008, he had shown significant improvement.  
His level of anxiety and depression had decreased and he 
expressed confidence in the future and no longer had suicidal 
ideation.  He was cooperative and appropriate in behavior 
with normal speech.  He was mildly anxious, but his affect 
was congruent with mood.  His thought process/content was 
goal-oriented and there was no evidence of hallucinations or 
delusions.  Insight and judgment were both fair and had 
improved with regard to his current emotional state.  His 
cognition was grossly intact.  His GAF score just prior to 
discharge was 60. 

The remaining medical evidence is primarily comprised of 
records of counseling sessions; medications prescribed; and a 
record of behavior observed by medical staff.  Entries in 
March and April 2008, immediately following his 
hospitalization, show the Veteran had been less isolative and 
felt happy more than sad.  His energy was good and so was his 
concentration when he is able to focus without outside 
interferences.  The Veteran's reported that he had no recent 
anger episodes and his nightmares had lessened since his 
return from the inpatient program.  Concentration and 
following through with tasks were improving.  The Veteran had 
been unemployed for the last three years, but was attempting 
to raise dogs as a business.  The Veteran enjoyed working 
with the animals, but had difficulty carrying out duties to 
care for them and the business was not successful.  An entry 
dated in August 2008, shows the Veteran had continued 
difficulty carrying out routine activities and 
responsibilities associated with a new business venture.  In 
September 2008, his primary issue was continuing discord with 
his wife due to his tendency to emotionally withdraw and 
difficulty in communicating.  Also of record are multiple GAF 
scores, which range from 45 to 58.

The most recent treatment record dated in May 2009, shows the 
Veteran noted having some days where he had more difficulty 
performing everyday tasks.  His depression and PTSD were 
aggravated by his current financial circumstances.  The 
Veteran's significant difficulty with concentration was so 
crippling that he was unable to make every day decisions let 
alone decisions of a business nature.  The Veteran had 
minimal tolerance of stress and his anxiety was severe enough 
that it was likened to paranoia.  The examiner noted that the 
Veteran had completed the PTSD inpatient program and in that 
protected environment and structured setting showed some 
gain, but once exposed to everyday life stressors the 
severity of the symptoms returned.  A GAF score of 45 was 
given.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, the Board concludes that he is 
entitled to a 70 percent disability rating for PTSD.  
Although he experiences symptoms from both the 50 and 70 
percent rating criteria, the descriptions of his symptoms, 
during the course of this appeal, reasonably show that his 
PTSD results in occupational and social impairment with 
deficiencies in most areas.  The clinical findings of record 
describe experiences, thoughts, and emotions due to PTSD that 
interfere in the Veteran's daily functioning and 
relationships with others and cause considerable difficulty 
in adapting to stressful circumstances.  Moreover, chronic 
anxiety and depression significantly affect his ability to 
function independently, appropriately and effectively.  
Further, his ability to maintain gainful employment is 
compromised by his symptomatology.  Thus in evaluating all of 
the evidence of record, the Board finds that the Veteran's 
symptoms more nearly approximate a 70 percent disability 
rating, but no higher.  

However, the Veteran's impairment cannot be described as 
"total" and the record does not show the type of cognitive 
and behavioral impairment reserved for a 100 percent 
evaluation.  The symptoms required for such an evaluation are 
neither complained of nor observed by medical health care 
providers, including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Although the evidence clearly demonstrates that the Veteran 
has significant social and occupational impairment 
attributable to PTSD, his overall symptomatology is not 
consistent with the criteria for a 100 percent disability 
rating under DC 9411.

In reaching this determination, the Board notes that various 
medical personnel, who have examined the Veteran on an 
outpatient basis for treatment purposes or have evaluated him 
to assess the nature, extent and severity of his service-
connected PTSD, have estimated GAF scores between 32 and 60.  
The majority of the scores denote serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job).  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  Therefore, this GAF 
score is consistent with the symptomatology noted, and does 
not provide a basis for assignment of a higher rating for the 
Veteran's PTSD.  

The Board also acknowledges that the Veteran's GAF score, 
during a private psychosocial assessment in 2007, was 
assessed as 32, which represents some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family 
and is unable to work).  While such a GAF score suggests a 
greater level of impairment than is contemplated by the 
current 70 percent rating, the Veteran has manifested none of 
the symptoms typically considered indicative of that level of 
impairment, particularly severe obsessional rituals, gross 
impairment in thought processes or grossly inappropriate 
behavior.  Simply stated, when considered in light of the 
actual symptoms demonstrated, this GAF score is inconsistent 
with the symptomatology noted, and does not provide a basis, 
alone, for assignment of a 100 percent rating for the 
Veteran's PTSD.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's PTSD.  Again, the 
evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the Veteran's PTSD necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
Veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The current level of disability shown is encompassed by the 
rating now being assigned herein and, with due consideration 
to the provisions of 38 C.F.R. § 4.7, an even higher 
evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, supra, but concludes that 
since service connection has been in effect, a 70 percent 
disability rating, and no more, is warranted. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in March 2006, April 2006, and March 2008, 
the RO informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  That said, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  The Veteran's claim 
for an initial higher rating for PTSD is such an appeal.  
Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007).  Moreover, the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examination in July 2006.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate, as it provides sufficient detail to 
rate the Veteran's service-connected psychiatric disability, 
including a thorough discussion of the effect of the 
Veteran's symptoms on his functioning. 

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v.

ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


